DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0159997 to Chen et al.

As per claim 1, Chen et al. teach a shift register unit, comprising a substrate (paragraph 34), an input circuit (Fig. 2, M1), a reset circuit (Fig. 2,M2), a first output circuit (Fig. 2, M7/M10), a first output terminal (Fig. 2, Output_n), a first connection conductive portion connecting both the input circuit and the reset circuit (Fig. 2, connection between M1 and M2), a second connection conductive portion connecting both the reset circuit and the first output circuit (Fig. 2, connection between M2 and M7), and a third connection conductive portion connecting both the first output circuit and the first output terminal (Fig. 2, connection between M7 and Output_n), 
and the input circuit, the reset circuit, the first output circuit, the first output terminal, the first connection conductive portion, the second connection conductive portion, and the third connection conductive portion are all on the substrate (paragraphs 2 and 34, GOA on array substrate), 
wherein the input circuit is configured to control a level of a first node (Fig. 2, PU) in response to an input signal (Fig. 2, INPUT); 
the reset circuit is configured to reset the first node (Fig. 2, PU) in response to a reset signal (Fig. 2, RESET); and 
the first output circuit is configured to output a first signal to the first output terminal under control of the level of the first node (Fig. 2). 

As per claim 5, Chen et al. teach the shift register unit according to claim 1, wherein a length of the first connection conductive portion is less than a length of the second connection conductive portion; or the first signal comprises at least one of a clock signal, a voltage signal and a current signal (Figs. 2-3, the first signal is either VSS or CLK3).

	As per claim 6, Chen et al. teach a circuit structure, comprising a substrate (paragraph 34), a first transistor (Fig. 2, M1), a second transistor (Fig. 2, M2), a third transistor (Fig. 2, M7), a storage capacitor (Fig. 2, C1), a first output terminal (Fig. 2, Output_n), a first connection conductive portion (Fig. 2, connection between M1 and M2), a second connection conductive portion (Fig. 2, connection between M2 and M11), and a third connection conductive portion (Fig. 2, connection between M7 and Output_n), 
and the first transistor, the second transistor, the third transistor, the storage capacitor, the first output terminal, the first connection conductive portion, the second connection conductive portion, and the third connection conductive portion are all on the substrate (paragraphs 2 and 34, GOA on array substrate), 
wherein the first connection conductive portion is configured to connect a first electrode of the first transistor and a first electrode of the second transistor (Fig. 2, connection between M1 and M2); 
the second connection conductive portion is configured to connect the first electrode of the second transistor, a gate electrode of the third transistor and a first electrode of the storage capacitor  (Fig. 2, connection between M2 and M7); and 
the third connection conductive portion is configured to connect the first output terminal and a first electrode of the third transistor (Fig. 2, connection between M7 and Output_n).

As per claim 12, Chen et al. teach a gate drive circuit (paragraph 6), comprising a plurality of cascaded shift register units according to claim 1.

As per claim 14, Chen et al. teach a drive circuit (paragraph 6), comprising a plurality of cascaded circuit structures according to claim 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 9, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159997 to Chen et al; in view of US 2018/0336847 to Chen et al. from here-on referred to as Chen2.

As per claim 2, Chen et al. teach the shift register unit according to claim 1, further comprising a first signal line input terminal (Fig. 2, INPUT) and a fourth connection conductive portion, wherein the fourth connection conductive portion connects the first output circuit and the first signal line input terminal (Fig. 2, paragraph 36, (implicit) connection between output terminal of a first stage and an input terminal of a second stage).
Chen et al. do not teach wherein the fourth connection conductive portion is configured to be in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion.
wherein the fourth connection conductive portion is configured to be in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion (Figs. 2 and 4, GL is analogous to the fourth connecting portion of Chen, and it’s in a different layer to L1/L2/L3/L4, which are analogous to the first/second/third portions).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chen et al., so that the fourth connection conductive portion is configured to be in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion, such as taught by Chen2, for the purpose of reducing current leakage between conductive wires and signal lines.

As per claim 3, Chen and Chen2 et al. teach the shift register unit according to claim 2, further comprising an output noise reduction circuit (Chen, Fig. 2, M11) and a fifth connection conductive portion (Chen, Fig. 2, line connecting M11 and CLK4), wherein the output noise reduction circuit is configured to perform noise reduction on the first output terminal under control of a level of a second node (Chen, Fig. 2, node between M10 and M11); and the fifth connection conductive portion connects the output noise reduction circuit and the first output circuit (Chen, Fig. 2, node between M11 and M10), and the fifth connection conductive portion is configured to be in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion (Chen2, Figs. 2 and 4, GL is analogous to the fifth connecting portion of Chen, and it’s in a different layer to L1/L2/L3/L4, which are analogous to the first/second/third portions).

claim 4, Chen and Chen2 et al. teach the shift register unit according to claim 3, further comprising a control circuit (Chen, Fig. 1, means for generating CLK signals), a second signal line input terminal (Chen., Fig. 2, terminal CLK4), and a sixth connection conductive portion, wherein the control circuit is configured to control the level of the second node under control of the level of the first node and/or a second signal; and the sixth connection conductive portion is configured to connect the control circuit and the second signal line input terminal (Chen, Fig. 2, (implicit) connection between control circuit and terminal CLK4), and the sixth connection conductive portion is in a layer different from the fourth connection conductive portion (Chen2, Figs. 2 and 4, GL is analogous to the fourth connecting portion of Chen, and it’s in a different layer (Fig. 3B, Q1/Q2) than C1/QL in Fig. 5, which are analogous to the sixth conducting portion).

As per claim 7, Chen et al. teach the circuit structure according to claim 6, further comprising a fourth transistor (Fig. 2, M11), a first signal line input terminal (Fig. 2, CLK3 terminal), a fourth connection conductive portion (Fig. 2, portion between M7 and CLK3), and a fifth connection conductive portion, 
wherein the fourth connection conductive portion is configured to connect a second electrode of the third transistor and the first signal line input terminal (Fig. 2, connecting line between M7 and CLK3), 
the fifth connection conductive portion is configured to connect the first electrode of the third transistor and a first electrode of the fourth transistor (Fig. 2, connection between M7 and M11), 
	Chen et al. do not teach wherein the fourth connection conductive portion is in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion; and the fifth connection conductive portion is in a .
Chen2 teaches wherein the fourth connection conductive portion is in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion (Chen2, GL is analogous to the fourth connecting portion of Chen, and it’s in a different layer (Fig. 3B, Q1/Q2) than C1/QL in Fig. 5, which are analogous to the first/second/third conducting portion); and the fifth connection conductive portion is in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion (Chen2, Figs 3A-3B, each line is disposed on a different buffer layer, i.e., the fifth connection potion, analogous to C1, is in a first buffer layer, and the first/second/third conducting portion, analogous to QL, are in a different buffer layer).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chen et al., so that the fourth connection conductive portion is in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion; and the fifth connection conductive portion is in a layer different from any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion, such as taught by Chen2, for the purpose of reducing current leakage between conductive wires and signal lines.

As per claim 9, Chen et al. teach the circuit structure according to claim 6.
Chen et al. do not teach wherein the first electrode of the third transistor and the second connection conductive portion are in a same layer; or a material of the first connection conductive portion is identical to a material of a semiconductor layer of the first transistor.
 wherein the first electrode of the third transistor and the second connection conductive portion are in a same layer (Fig. 3A, internal connections, i.e., those not directly connected to an external signal (L1/L2), analogous to the connection between M7 and M11 of Chen, and the connection between M2 and M11 of Chen, are in a same layer); or a material of the first connection conductive portion is identical to a material of a semiconductor layer of the first transistor.
It would have been obvious to one of ordinary skill in the art, to modify the device of Chen et al., so that the first electrode of the third transistor and the second connection conductive portion are in a same layer; or a material of the first connection conductive portion is identical to a material of a semiconductor layer of the first transistor, such as taught by Chen2, for the purpose of reducing current leakage between conductive wires and signal lines.

As per claim 13, Chen et al. teach the gate drive circuit according to claim 12, further comprising a second output circuit (Fig. 2, M7 in a second stage), a third signal line input terminal (Figs. 1 and 2, INPUT in a second stage), and a seventh connection conductive portion (Figs. 1 and 2, connection of OUTPUT_n of a current stage to the input of a second stage), wherein the second output circuit is configured to output a third signal (Fig. 2, signal n of the second stage) to a second output terminal (Fig. 2, terminal OUTPUT_n of the second stage) under control of a level output by the first output terminal (Fig. 2, INPUT of second stage); and the shift register unit further comprises a fourth connection conductive portion (Fig. 2, connection of CLK3 to the signal circuit in the second stage), the seventh connection conductive portion is configured to connect the third signal line input terminal and the second output circuit (Figs. 1 and 2, connection between INPUT of a current stage and OUTPUT of a second stage).
Chen et al. do not teach the seventh connection conductive portion is in a layer different from the fourth connection conductive portion.
the seventh connection conductive portion is in a layer different from the fourth connection conductive portion (Fig. 3A, paragraph 30, “internal” lines/”conductive wires”, are in a different layer than the “signal lines”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chen et al., so that the seventh connection conductive portion is in a layer different from the fourth connection conductive portion, such as taught by Chen2, for the purpose of reducing current leakage between conductive wires and signal lines.

As per claim 17, Chen et al. teach the shift register unit according to claim 1.
Chen et al. do not teach wherein any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion are in different layers.
Chen2 teaches wherein any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion are in different layers (Fig. 3A, paragraph 30, “internal” lines/”conductive wires”, are in a different layer than the “signal lines”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chen et al., so that the seventh connection conductive portion is in a layer different from the fourth connection conductive portion, such as taught by Chen2, for the purpose of reducing current leakage between conductive wires and signal lines.

As per claim 18, Chen et al. teach the circuit structure according to claim 6.

Chen2 teaches wherein any two or three of the first connection conductive portion, the second connection conductive portion and the third connection conductive portion are in different layers (Fig. 3A, paragraph 30, “internal” lines/”conductive wires”, are in a different layer than the “signal lines”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chen et al., so that the seventh connection conductive portion is in a layer different from the fourth connection conductive portion, such as taught by Chen2, for the purpose of reducing current leakage between conductive wires and signal lines.

Claim 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159997 to Chen et al; in view of US 2017/0139292 to Yu et al. 

As per claim 15, Chen et al. teach a display device (paragraph 4), comprising the gate drive circuit according to claim 12.
Chen et al. do not teach wherein the gate drive circuit is on four sides of an array substrate.
Yu et al. teach wherein the gate drive circuit is on four sides of an array substrate (Fig. 3, 4, 51 and 52 will be construed as the gate drive circuit).


As per claim 20, Chen et al. teach a display device, comprising the drive circuit according to claim 14.
Chen et al. do not teach wherein the drive circuit is on four sides of an array substrate.
Yu et al. teach wherein the drive circuit is on four sides of an array substrate (Fig. 3, 4, 51 and 52 will be construed as the gate drive circuit).
It would have been obvious to one of ordinary skill in the art, to modify the device of Chen et al., so that the drive circuit is on four sides of an array substrate, such as taught by Yu et al., for the purpose of providing electrostatic discharge protection.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0159997 to Chen et al; in view of US 2010/0291722 to Kim  et al. 

As per claim 16, Chen et al. teach the display device according to claim 15.
Chen et al. do not teach a first conductive layer, a second conductive layer, a third conductive layer, a fourth conductive layer, a fifth conductive layer, and a sixth conductive layer, wherein a material of the first conductive layer is identical to a material of an active layer, a material of the second conductive layer is identical to a material of a first gate line layer, a material of the third conductive layer is identical to a material of a second gate line layer, a material of the fourth conductive layer is identical to a material of a first data line layer, a material of the fifth conductive layer is identical to a material of a second data line layer, and a material of the sixth conductive layer is identical to a material of a pixel electrode.
Kim et al. teach a first conductive layer, a second conductive layer, a third conductive layer, a fourth conductive layer, a fifth conductive layer, and a sixth conductive layer, wherein a material of the first conductive layer is identical to a material of an active layer (Fig. 3, paragraph 65, active layer 131), a material of the second conductive layer is identical to a material of a first gate line layer, a material of the third conductive layer is identical to a material of a second gate line layer (Fig. 3, paragraph 63, bilayer), a material of the fourth conductive layer is identical to a material of a first data line layer, a material of the fifth conductive layer is identical to a material of a second data line layer , and a material of the sixth conductive layer is identical to a material of a pixel electrode (Fig. 3, paragraph 69, item 160).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Chen et al., by adding a first conductive layer, a second conductive layer, a third conductive layer, a fourth conductive layer, a fifth conductive layer, and a sixth conductive layer, wherein a material of the first conductive layer is identical to a material of an active layer, a material of the second conductive layer is identical to a material of a first gate line layer, a material of the third conductive layer is identical to a material of a second gate line layer, a material of the fourth conductive layer is identical to a material of a first data line layer, a material of the fifth conductive layer is identical to a material of a second data line layer, and a material of the sixth conductive layer is identical to a material of a pixel electrode, such as taught by Kim et al., for the purpose of improving manufacturing process margins and stability.

Allowable Subject Matter

Claims 8, 10, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694